Citation Nr: 1706553	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right shoulder, status post surgery with internal fixation humeral neck and degenerative joint disease (dominant) prior to July 8, 2014.

2.  Entitlement to a rating in excess of 60 percent for right humeral neck fracture healed, status post ORIF with residual scar and right shoulder DJD (previously right shoulder, status post surgery with internal fixation humeral neck and degenerative joint disease (dominant) from July 8, 2014.


REPRESENTATION

Veteran represented by:	Bryan J. Held, Claims Agent


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1942 to July 1945.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The Phoenix, Arizona RO subsequently acquired jurisdiction.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

In February 2017, VA received notification that the Veteran died in February 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  By virtue of the death of the appellant, this appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2016). 




ORDER

The appeal is dismissed.




		
G. A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


